Citation Nr: 1759576	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right thigh gunshot wound residuals.

2.  Entitlement to an increased rating in excess of 10 percent for left thigh gunshot wound residuals.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  For his service, the Veteran earned a Purple Heart Medal.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued 10 percent disability ratings for service-connected gunshot wounds to his left and right thighs.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such claims remain in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran requested a hearing before the Board.  See January 2014 Form VA 9.  However, in March 2014, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2017).


FINDINGS OF FACT

1.  The Veteran's right thigh gunshot wound residuals manifested with moderately severe impairment of function.  The Veteran's right thigh gunshot wound residuals did not manifest with severe impairment of function.   

2.  The Veteran's left thigh gunshot wound residuals manifested with severe impairment of function.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no higher, are met for right thigh gunshot wound residuals under Muscle Group XV.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156, 4.1-4.7, 4.56, 4.73, Diagnostic Code 5315 (2017). 

2.  The criteria for an evaluation of 40 percent, but no higher, are met for left thigh gunshot wound residuals under Muscle Group XIV.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156, 4.1-4.7, 4.56, 4.73, Diagnostic Code 5314 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded VA examinations on July 2010 and September 2013.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  Increased Rating 

Here, the Veteran is claiming that his service-connected bilateral thigh gunshot wound residuals are more severe than the current disability ratings would indicate.  He filed for an increase on June 2010.  See June 2010 Form VA 21-4138.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the rating criteria governing muscle group injuries, a 30 percent rating is assigned for injuries to Muscle Group XV that are severe; a 20 percent rating is assigned for injuries that are moderately severe; and a 10 percent rating is assigned for injuries that are moderate.  Functions of Muscle Group XV include adduction and flexion of the hip and flexion of the knee.  Included in this muscle group are the muscles of the mesial thigh group, which includes the adductor longus, adductor brevis, adductor magnus, and gracilis.  38 C.F.R. § 4.73, Diagnostic Code 5315 (2017).  The Veteran's right thigh disability is currently rated pursuant to Diagnostic Code 5315 as "moderate," with a 10 percent rating. 

Under the rating criteria governing muscle group injuries, a 40 percent rating is assigned for injuries to Muscle Group XIV that are severe; a 30 percent rating is assigned for injuries that are moderately severe; and a 10 percent rating is assigned for injuries that are moderate.  Functions of Muscle Group XIV include extension of knee, simultaneous flexion of hip and flexion of knee, tension of fascia lata and iliotibial band, acting with Muscle Group XVII, in postural support of body, and acting with hamstrings in synchronizing hip and knee.  Included in this muscle group are the muscles of the anterior thigh group, which includes the Sartorius, rectus femoris, vastus externus, vastus intermedius, vastus internus, and tensor vaginae femoris.  38 C.F.R. § 4.73, Diagnostic Code 5314 (2017).  The Veteran's left thigh disability is currently rated pursuant to Diagnostic Code 5314 as "moderate," with a 10 percent rating. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2017).

Muscle disability is considered to be moderate if it was caused by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history of a moderate muscle disability should include service department records or other evidence of in-service treatment for the wound as well as a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective signs of moderate disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56. (2017).

Muscle disability is considered to be moderately severe if it results from a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as noted above and, if present, evidence of inability to keep up with work requirements.  The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups, the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and impairment of strength and endurance in comparison to the sound side.  Id.

Severe disability consists of through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The history of a severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as noted above, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Furthermore, objective findings of a severe disability include the following: ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  Id.

If present, the following are also signs of severe muscle disability: (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (2017).

Service treatment records show that the Veteran was hospitalized from November 21, 1967 to February 12, 1968 for gunshot wounds to both thighs.  See February 1968 service treatment record.  The Veteran was admitted to a hospital in the United States after being aero evacuated from Vietnam.  The Veteran sustained a through and through gunshot wound of both thighs; specifically, the bullet entered the left thigh, passed through the left thigh to the right thigh, and lodged subcutaneously in lateral aspect of right thigh.  Id.  At that time, the present physical findings were a scar on the left mid-thigh anteriorly and an entrance and exit wound of the right thigh anteriorly.  Importantly, there was a small area of decreased sensory loss just inferior to the left anterior thigh wound.   

The Veteran was first afforded a VA examination in July 2010 to assess the current severity of his gunshot wound residuals.  See July 2010 VA examination.  Notably, the VA examiner did not review the Veteran's claims file before conducting his examination.  The Veteran reported pain in both thighs at rest.  The Veteran experiences flare-ups to both thighs with walking more than half an hour, standing for more than half an hour, lifting objects weighing in excess of 75 pounds, running for more than a quarter mile, and placing objects weighing in excess of 15 pounds on either thigh.  Id.  He also notes that changes in weather, especially cold and damp weather, cause flare-ups at the site of the gunshot wounds in both thighs.  The examiner stated that an x-ray report in the Veteran's electronic medical records of the left femur from June 26, 2010 reports there is a large cluster of shrapnel in the anterior soft tissue of the thigh and consists of approximately ten discreet, small pieces.  Id.  Importantly, the Veteran was able to perform his occupation but with limitations; specifically, he had to avoid walking for more than half an hour, standing for more than a half hour and lifting objects in excess of 75 pounds to prevent flare-up of the site of the gunshot wound in both thighs.  Id.  

The Veteran was last afforded a VA examination in September 2013 to assess the current severity of his gunshot wound residuals.  See September 2013 VA examination.  At that examination, the examiner explained that the Veteran sustained gunshot wounds to bilateral thighs while stationed in Vietnam in November 1967.  The Veteran was initially treated in a field hospital where he underwent debridement and then was transferred to the Philadelphia Naval Hospital which required a 2 month stay.  Id.  He complained of bilateral thigh pain and flare-ups that occur with prolonged walking and standing.  Importantly, the examiner stated that the Veteran had "ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track" with "some loss of muscle substance."  Id.  The Veteran also complained of consistent fatigue-pain and less than normal strength during knee flexion in both knees.  Id.  The Veteran did not have muscle atrophy.  

As to the Veteran's right thigh, the Board concludes that the evidence is at least in relative equipoise to warrant an increased rating to 20 percent for service-connected gunshot wound residuals with damage to Muscle Group XV.  In this case, the Board finds that the evidence has consistently established that the Veteran's right thigh disability is moderately severe.  The rating criteria specifies that the history of a moderately severe disability should include consistent complaints of the cardinal signs and symptoms of muscle disability, which are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2017).  Here, the VA examinations in 2010 and 1013 all consistently show that the Veteran has experienced pain, weakness, and loss of power in his right thigh due to his service-connected gunshot wound residuals.  The Board thus concludes that the Veteran experiences consistent signs and symptoms of a moderately severe muscle disability, warranting a 20 percent rating. 

However, the Board finds that a 30 percent rating is not warranted for the Veteran's right thigh disability.  Here, though the VA examiner described the Veteran's wound as having "ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track," the Veteran did not exhibit loss of deep fascia or muscle substance, documented soft flabby muscles in the wound area, or abnormal swelling and hardening of the muscles in contraction.  Further, the Veteran's right thigh did not exhibit x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, or any other signs of severe muscle impairment as enumerated in § 4.56(d)(4)(iii)(A-F).  In summary, the Board finds that the severity of the Veteran's Group XV muscle injury approximates the criteria set forth in Diagnostic Code 5315 to warrant a 20 percent rating for a moderately severe muscle injury, but no higher, throughout the appeal period.

As to the Veteran's left thigh, the Board concludes that the evidence is at least in relative equipoise to warrant an increased rating to 40 percent for service-connected gunshot wound residuals with damage to Muscle Group XIV.  In this case, the Board finds that the evidence has consistently established that the Veteran's left thigh disability is severe.  The rating criteria specifies that the history of a severe disability should include consistent complaints of the cardinal signs and symptoms of muscle disability, which are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2017).  Here, the VA examinations in 2010 and 1013 all consistently show that the Veteran has experienced pain, weakness, and loss of power in his left thigh due to his service-connected gunshot wound residuals.  Further, the VA examiner described the Veteran's wound as having "ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track" and the Veteran's left thigh had 10 distinct pieces of shrapnel evidenced through x-ray.  In summary, the Board finds that the severity of the Veteran's Group XIV muscle injury approximates the criteria set forth in Diagnostic Code 5314 to warrant a 40 percent rating for a severe muscle injury throughout the appeal period.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected right and left thigh gunshot wound residuals have worsened.  Thus, the preponderance of the evidence is for the Veteran's claim and the Board finds that the criteria for a disability rating of 20 percent, but no higher, for right thigh gunshot wound residuals and 40 percent for left thigh gunshot wound residuals are met.  See Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.102. 


ORDER

An increased rating of 20 percent, but no higher, for right thigh gunshot wound residuals is granted, subject to the regulations governing monetary benefits.

An increased rating of 40 percent for left thigh gunshot wound residuals is granted, subject to the regulations governing monetary benefits. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


